Citation Nr: 1414134	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  06-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2005 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In June 2007, the Veteran was afforded his requested Central Office hearing in conjunction with his claim for entitlement to a TDIU, and the hearing was conducted by undersigned Acting Veterans Law Judge.  The Veteran and his spouse presented testimony during this hearing.  In November 2012, the Veteran was afforded his requested video-conference hearing in conjunction with his dermatitis increased rating claim, which was also conducted by the undersigned Acting Veterans Law Judge.  The Veteran testified during this hearing.  Transcripts of these proceedings are associated with the Veteran's claims file.

The Board remanded the Veteran's claim for entitlement to a TDIU in August 2007 and November 2009, and the claim has been returned to the Board for further appellate review.  In the interim since the Board's 2009 remand, the Veteran has perfected an appeal regarding his dermatitis increased rating claim, and this claim is now also before the Board.  The claims were again before the Board in March 2013, at which time the Board remanded them for additional development.  The claims have now been returned for additional appellate consideration.

Although the Board regrets the additional delay, further development is needed before the claims can be decided on the merits.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As detailed above, the Veteran's case has been in appellate status for several years, and has already been remanded in the past.  Therefore, the Board assures the Veteran it would not be remanding this case again unless such development was necessary before his appellate claims can be decided on the merits.

In July 2013 VA requested records on the Veteran's behalf from Winston-Salem Dermatology, a private practice.  The response states that the Veteran had not been seen in that office but recommended requesting records from the Skin Surgery Center, where Dr. Elizabeth Sheretz worked prior to working for them.  VA has not attempted to obtain authorization in order to request these additional treatment records.  The duty to assist requires that VA make reasonable efforts to obtain private treatment records.  38 C.F.R. § 3.159(c)(1) (2013).

With regard to the Veteran's claim for entitlement to a TDIU, adjudication of this issue must be deferred pending final adjudication of the dermatitis increased rating claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

VA treatment records to August 2013 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from August 2013 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

After conducting this development and readjudicating the Veteran's dermatitis increased rating claim, the AMC should consider whether a referral to the Director of Compensation and Pension for extraschedular consideration is warranted, in light of the Veteran's current disability rating of 60 percent, the schedular maximum pursuant to the Diagnostic Code under which his disability has been rated.



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2013 to the present.

2.  Contact the Veteran and ask that he provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for an increased evaluation for dermatitis, lower extremities, and entitlement to a TDIU.  The Veteran should be specifically requested to provide authorization to obtain treatment records from the Skin Surgery Center and Dr. Elizabeth Sheretz.  There must be at least two attempts made to obtain any private treatment records for which the Veteran submits the proper authorization.

3.  Upon completion of the foregoing, readjudicate the Veteran's TDIU claim and dermatitis increased rating claim, to include consideration of whether a referral for extraschedular consideration is warranted.  If the full benefit sought with regard to either claim remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the veteran and his representative.  Thereafter, the case should be returned to the Board for further consideration, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

